Citation Nr: 1441972	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left knee disability to include as secondary to right lower extremity shrapnel wound residuals.

4.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the left (minor) deltoid muscle.  

5.  Entitlement to a compensable rating for a scar, anterior trunk region.

6.  Entitlement to a compensable rating for a scar, right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for a scar, healed residuals of a left upper extremity gunshot wound.

8.  Entitlement to a total disability based upon individual unemployability (TDIU).
REPRESENTATION

The Veteran represented by:  Sharita Blacknall, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran, a veteran of World War II, served on active duty from November 1943 to December 1945.  He has been awarded two Purple Hearts.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and August 2012 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in March 2014, the RO increased the rating for a scar of the left upper extremity from 0 percent to 10 percent, effective the date the Veteran filed his claim with VA.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss, service connection for a left knee disability, an increased rating for left deltoid gunshot residuals, increased rating for a scar of the left upper extremity, increased rating for a scar of the anterior trunk region, increased rating for a scar of the right lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms. He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). Organic diseases of the nervous system (tinnitus) is listed as a disease under § 3.309 as a chronic disease. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The Veteran is a combat veteran of World War II who fought in Leyte, Okinawa, and other battles in the Pacific.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran asserts that he has bilateral hearing loss and bilateral tinnitus as a result of in-service noise exposure.  The issue of service connection for his bilateral hearing loss claim is discussed in the remand section below.  The Veteran states that he served in the Pacific in World War II and participated in many landings.  While headed to the beach in the landing craft, the naval guns would fire close by.  The Veteran stated the noise was so loud, one could not hear the engines of the landing craft.  While landing at Leyte, the Veteran stated his boat went underneath a big gun just as it fired and neither the Veteran nor others on board could hear for a while.  The Veteran stated his tinnitus started in service and has been constant since that time.  

Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

He is also competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus while overseas.  Further, the combat presumption establishes that he was exposed to the noise from the naval bombardment while landing in addition to the other noises such as mortars and infantry gunfire.  The statements and testimony tend to prove a fact, that is, he noticed that tinnitus began in service after significant noise exposure.  Moreover, the Board finds the Veteran's report of having experienced tinnitus since returning from the Pacific to also be credible.  The Board finds the Veteran's report of having experienced tinnitus since separation from service to be credible as there is no contradictory evidence in the record.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his written statements submitted in this claim.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  With evidence of a current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

In his October 2012 notice of disagreement to the ratings for scars, the Veteran stated his scars are painful and included a list of medicines he receives for VA, including a topical gel that he is to apply to the skin when painful.  The file does not contain any VAMC records.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, a complete set of VAMC records should be requested to ensure that the Board has all relevant VAMC records.  

Furthermore, the Veteran's statement suggests that his condition is worse than when he was last examined in July 2012.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As to the issue of service connection for a left knee disability, the Veteran does not assert direct injury in service, but instead argues that his service connected right lower extremity has been symptomatic since separation.  Since the injury, he has tended to favor the right leg and place more weight and stress on the left leg.  As a result, he states that he has "worn out" the left knee and a total knee replacement has been recommended.  A private physician has diagnosed degenerative joint disease of the left knee.  The Veteran stated that his physicians have told him that the left knee disability is caused by his favoring the right lower extremity.

In August 2011, the Veteran underwent a VA examination.  The examiner offered an opinion as to whether the left knee disability resulted from the right lower extremity disability.  He concluded it was less likely than not related and the Veteran's left knee disability is more likely caused by age, a pre-disposition to arthritis, and muscle deconditioning due to physical activity.  It is unclear to the Board how "muscle deconditioning due to physical activity" would not include the physical activity of the Veteran favoring his right leg and placing more stress on the left.  In addition, whether a disability is proximately due to or the result of a service-connected disease or injury includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Additionally, in this case, the VA examiner did not offer an opinion as to whether the right lower extremity disability may have aggravated the left knee disability, even if it did not cause the left knee disability.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In the VA examination for bilateral hearing loss which occurred in August 2011, the VA examiner noted that the Veteran's hearing was tested at entrance and separation with the whispered voice test.  The examiner stated it would require speculation to determine if the Veteran's current hearing loss is related to service because the whispered voice test does not provide the intensity and frequency specific information.  The examiner did not explain what type of hearing test, and why, was necessary for the opinion, and whether there was further information that might be obtained to help reach a definite opinion.  If so, that evidence should be identified and attempts made to obtain it.  

Furthermore, even if hearing was normal at that time, noting hearing levels in service is not the only basis that the Veteran may receive service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner did not explain how the in-service test results on the whispered voice test precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board also finds the VA examiner did not explain how or to what was the Veteran's service and post service noise exposure, and the influence each had on the Veteran's hearing loss.  Further, the Veteran's service noise exposure could be the onset for progression of the hearing loss or tinnitus later aggravated by any civilian noise exposure.   Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner does not explain how the in- service noise exposure could still be a cause, albeit lesser cause, of the hearing loss.  The Board requires medical guidance as to the effect of both service and civilian noise exposure. 

As to the left deltoid gunshot wound residuals disability, the Veteran also appeals his current 20 percent rating for residuals of a left gunshot wound.  The VA examination in August 2011 does not provide sufficient information for the Board to determine if a higher rating is warranted.  For instance, the Veteran states that as a result of the gunshot wound to the left deltoid muscle, he is unable to perform overhead tasks such as replacing an air filter in his house.  He reported to the VA examiner and the VA examiner also found that his left deltoid muscle is atrophied.  The VA examiner attributed the left deltoid and biceps muscle atrophy to aging stating the left sided muscles looked to be about the same size as the right.  No measurements were apparently made that would allow the Board to make a comparison.  There are no other measurements that would help determine the level of severity of the left deltoid gunshot wound residuals disability such as the range of motion.  The examiner also stated, without explaining his reasons and basis, that the Veteran had left deltoid muscle weakness due to aging as opposed to residuals of the gunshot wound.  

On remand, the Veteran should be provided a new VA examination which provides information regarding loss of function or other residuals of the gunshot wound such as the Veteran's range of motion of the left shoulder compared to the right or the comparative strength and size of the two upper extremities.  The examination should also provide in detail whether the Veteran's muscle disability exhibits loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and the level of severity for any of these factors.  38 C.F.R. § 4.56(c).

The claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the left deltoid gunshot wound residuals and scars disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In a July 2012, the Veteran stated he was 100 percent disabled.  Thus, the record raises the issue of TDIU but lacks the appropriate development, including an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records of treatment of the Veteran from the North Texas VA Health Care System dated from January 2010 to the present. All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Provide the Veteran with an orthopedic examination of the left knee.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any left knee disability was caused by or aggravated by the Veteran's service connected disabilities to include as due to the right lower extremity disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner is asked to discuss the Veteran's contention that the right lower extremity disability caused the Veteran to place more weight and stress on the left leg resulting in the left knee disability.  If the examiner concludes that the service connected right lower extremity did not cause or aggravate the left knee disability, but muscle deconditioning due to physical activity is a factor, how that excludes the Veteran favoring the right leg over the years.  

A complete rationale must be provided for any opinion offered.

3.  Provide the Veteran with a VA orthopedic and neurological examination of the left deltoid and surrounding muscles and joints.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the current level of impairment of the left deltoid muscle/Muscle Group III and describe all current manifestations of the service-connected disability.  The examiner is asked:

a).  To measure any limitation of the left shoulder and the left arm motion or report if there are no such limitations of motion.  The examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the gunshot wound disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

c).  The examiner should report any ligament instability, recurrent subluxation, or locking, and, if so, its severity.

d).  The examiner should describe in detail all current manifestations associated with the Veteran's left deltoid muscle gunshot wound disability, including whether there is any impairment to Muscle Groups III, or any other affected muscle group.  If there is no impairment to any muscle group, this should be specifically noted.

If there is any impairment to a muscle group, to specifically include Muscle Groups III, the examiner should indicate whether the residuals are best characterized as mild, moderate, moderately severe, or severe.  The examiner should describe in detail the rationale for the assigned degree of severity according to the criteria of 38 C.F.R. § 4.56.

e). The examiner should describe in detail all current neurological manifestations associated the left deltoid muscle disability, including the current level of impairment and to identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor.  
If there is any neurological impairment, the examiner should indicate whether the neurological results are best characterized as mild, moderate, moderately severe, or severe. 

A complete rationale must be provided for any opinion offered.

4.  Provide the Veteran with a VA skin examination to evaluate the nature and severity of his scars.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine the current level of impairment of his service connected scars in the left upper extremity, the right lower extremity, and the anterior trunk region.  

For each scar, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the Veteran's service-connected scar.

The examiner is asked to comment on the pain medication prescribed by VA (Etodolac and menthol camphor gel).

A complete rationale for any opinion offered should be provided.

5.  Provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss and its etiology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

The examiner is advised that lay evidence of the onset and continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required. 

If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

A complete rationale must be provided for any opinion offered.

6.  Provide the Veteran with a VA examination to determine if the Veteran is entitled to a TDIU.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation.  The examiner should focus on the functional effects of the Veteran's service-connected disabilities.

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.
7.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


